Citation Nr: 0325004	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  98-06 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss of the right ear.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

3.  Entitlement to an effective date prior to February 27, 
1992, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1945 to 
July 1947.  This case initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The issue of entitlement to an earlier effective date for the 
grant of service connection for a hearing loss of the right 
ear is discussed in the remand portion of this decision.


FINDINGS OF FACT

1.  Service connection is not in effect for left ear hearing 
loss.

2.  The appellant demonstrates Level III hearing in the right 
ear, with speech recognition at or above 88 percent and 
average threshold decibel losses at or above 53 throughout 
the appeal period; he is not deaf in either ear.

3.  The September 1997 letter which informed the appellant of 
the August 1997 rating decision, confirmed a telephone 
conversation with the appellant, wherein the appellant agreed 
that the rating decision was a full grant of the benefit 
sought.

6.  There is no competent credible evidence of record to show 
a claim for tinnitus, right ear, prior to February 27, 1992.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hearing loss of the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2002).

2.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).

3.  The criteria for an effective date prior to February 27, 
1992, for the award for service connection for tinnitus, have 
not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002); 
38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), became law.  38 
U.S.C.A. § 5100, et. seq. (West 2002).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also Kuzma 
v. Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. August 25, 
2003).  

Nevertheless, after reviewing the record, the Board is 
satisfied that the VCAA requirements have been met.  In a 
March 2001 letter, the RO informed the appellant of the 
provisions of the VCAA and VA's obligations thereunder, to 
include VA's duty to assist him with the development of his 
claim and the specific ways VA would assist him.  The letter 
informed the appellant of the evidence needed to substantiate 
his claim and the additional evidence needed for that 
purpose.  As for who would obtain what evidence, the March 
2001 letter informed the appellant that the RO would obtain 
any records identified by the appellant, unless the appellant 
elected to obtain them himself.  VA Forms 22-4142 were 
provided for his signature and return in order for the RO to 
obtain any records identified.  Therefore, the Board finds 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained treatment 
records and scheduled the appellant for medical examinations.  
All records obtained or generated have been associated with 
the case file.  Neither the appellant nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that all relevant 
facts have been properly developed, and that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  38 C.F.R. §§ 3.159, 3.326(a).

I.  Initial evaluation, right ear hearing loss.

An October 1996 rating decision granted service connection 
and a noncompensable evaluation was assigned effective 
February 27, 1992.  The appellant submitted a timely notice 
of disagreement received in  and otherwise perfected his 
appeal on this issue.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2002), which require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a claimant to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-28.

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from a 
service-connected hearing loss, the rating schedule 
establishes auditory acuity levels, designated Level I for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-6110 
(1998) (effective prior to June 10, 1999) (revisions at 64 
Fed. Reg. 25,202-10 (May 11, 1999) (effective June 10, 1999).

Prior to June 10, 1999, Table VIa was for application only 
when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores make the use of both pure tone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c) (1998) 
(repealed effective June 10, 1999).  Under the amended 38 
C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Also, when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86 (2002); 64 Fed. Reg. 25,202-10 (May 11, 1999) 
(effective June 10, 1999).

Prior to June 10, 1999, 38 C.F.R. § 3.383 (1998), provided 
that hearing loss in a nonservice-connected ear was 
considered normal hearing for purposes of computing the 
service-connected disability rating, unless the claimant was 
totally deaf in both ears.  See VAOPGCPREC 32-97; 62 Fed. 
Reg. 63605 (1997); see also Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  The revised rating criteria provide that 
when impaired hearing is service-connected in only one ear, 
and the appellant is not totally deaf in both ears, the 
nonservice-connected ear will be assigned a Roman Number I 
designation for hearing impairment, subject to the provisions 
of 38 C.F.R. § 3.383 (2002).  38 C.F.R. § 4.85(f) (2002).

Revisions to 38 U.S.C.A. § 1160(a)(3) have also recently been 
passed by both the United States House and the United States 
Senate as follows: "Where a veteran has suffered- ...(3) 
deafness compensable to a degree of 10 percent or more in one 
ear as a result of service-connected disability and deafness 
in the other ear as the result of non-service-connected 
disability not the result of the veteran's own willful 
misconduct"...the Secretary shall assign and pay to the 
veteran the applicable rate of compensation under this 
chapter as if the combination of disabilities were the result 
of service-connected disability."  See Veterans Benefits Act 
of 2002, Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002) 
(Enrolled copy), Section 103 of S. 2237, 107th Congress 
(2002).

A VA audiology examination conducted in July 1992, found 
moderate to severe mixed hearing loss of the right ear, with 
a significant conductive component.  Moderate to severe high 
frequency sensorineural hearing loss of the left ear was 
found above 2000 Hertz.  The average puretone thresholds were 
not reported; however, speech recognition was 88 percent in 
the right ear, and 94 percent in the left ear.

A February 1996 VA audiology examination report reflects that 
the appellant's puretone threshold average for his service-
connected right ear was 53, and his speech recognition score 
was 88 percent.  The puretone threshold average for his 
nonservice-connected left ear was 37 and speech recognition 
score was 94 percent.  A March 1997 audiogram reflects a 
puretone threshold average of 59 and speech recognition of 88 
percent for the right ear, and a puretone threshold average 
of 37.5 and speech recognition score of 94 percent for the 
left ear.  A June 2000 audiogram reflects a puretone 
threshold average of 54 and speech recognition of 92 percent 
for the right ear, and a puretone threshold average of 40 and 
speech recognition score of 84 percent for the left ear.  

The March 2002 VA audiological examination revealed the 
appellant to have a puretone threshold average of 58 for his 
service-connected right ear and a puretone threshold average 
of 40 for his nonservice-connected left ear.  The speech 
recognition score for his service-connected right ear was 90 
percent and 94 percent for his nonservice-connected left ear.

The Board first notes that the cited revisions do not alter 
the basic numerical standards by which auditory acuity and 
speech recognition are measured.  Second, a review of the 
competent medical evidence fails to show that the appellant 
demonstrates either (1) a pure tone threshold of 55 decibels 
or more in all four frequencies in his service-connected 
right ear, or (2) a pure tone threshold of 70 decibels or 
more at 2000 Hertz in that ear.  Thus, the appellant is not 
entitled to consideration under the amended 38 C.F.R. § 4.86 
for the right ear.  Finally, the evidence does not reflect 
that the appellant is deaf in his left ear, and does not 
reflect that his service-connected right ear hearing loss is 
compensable to a degree of 10 percent.  As such, application 
of the revisions pertinent to the evaluation of hearing loss 
when only one ear is service-connected result in no 
substantive changes in the appellant's case.

As the medical evidence above does not demonstrate that the 
appellant is totally deaf in both ears, his nonservice-
connected left ear is assigned no more than Level I  hearing 
acuity throughout the appeal period.  Furthermore, the 
competent medical evidence clearly shows speech recognition 
at or above 88 percent and average threshold decibel losses 
at or above 53 in the right ear throughout the appeal period 
so as to warrant no more than a Level III for the right ear 
at any point in the appeal period.  Application of such 
findings to the appropriate Table, either under the old or 
the revised criteria, results in the assignment of a 
noncompensable evaluation for right ear hearing loss.  The 
rating to be assigned for hearing loss is not a matter of 
judgment.  As described by the Court, the assignment of 
disability ratings in hearing cases is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Thus, assignment of an initial compensable evaluation for 
right ear hearing loss is not warranted.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2002).  The Board recognizes the 
appellant's complaints relative to having difficulty hearing; 
however, there is no objective evidence that the appellant 
has had marked interference in his workplace or that he 
experiences any unusual manifestations of hearing loss in the 
right ear beyond that contemplated under the Rating Schedule.  
The percentage ratings under the Rating Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Notably, levels of speech recognition and 
average threshold losses worse than the appellant manifests 
still do not warrant a compensable evaluation under the 
Rating Schedule. 

In sum there is no indication in the record that the average 
industrial impairment from the appellant's right ear hearing 
loss disability would be in excess of that contemplated by 
the assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

II.  Initial evaluation for tinnitus

Only an appellant, or his authorized representative, may 
withdraw an appeal.  An appeal may be withdrawn as to any or 
all issues involved in the appeal.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals 
must be in writing.  They must include the name of the 
veteran, the name of the claimant or appellant if other than 
the veteran (e.g., a veteran's survivor, a guardian, or a 
fiduciary appointed to receive VA benefits on an 
individual's behalf), the applicable Department of Veterans 
Affairs file number, and a statement that the appeal is 
withdrawn.  If the appeal involves multiple issues, the 
withdrawal must specify that the appeal is withdrawn in its 
entirety, or list the issue(s) withdrawn from the appeal.  
38 C.F.R. § 20.204 (2002).
A report of contact dated in September 1997 reported a 
telephone conversation between the appellant and the RO, 
wherein the appellant informed the RO that the increased of 
his tinnitus evaluation to 10 percent satisfied him as to 
that claim, and he instructed the RO to process the 
allowance immediately and not to "worry" about contacting 
his representative.  In a September 1997 letter, the RO 
informed the appellant of the August 1997 rating decision 
and the telephone conversation, and the details thereof were 
confirmed.  The appellant was informed that appeal as to 
this issue was withdrawn.
While there is no original written correspondence from the 
appellant to the RO which withdraws his appeal of the 
tinnitus evaluation, the Board deems the Report of Contact 
dated in September 1997 as a de facto communication from the 
appellant which accomplishes the same result.  The RO letter 
set forth in writing the details of the telephone 
conversation and the RO's understanding of the appellant's 
desires.  There is no record in the claims file of the 
appellant having disputed the telephone conversation or the 
September 1997 RO letter of notification.  The September 
1997 letter contains all of the information required by 
applicable regulations.  Id.  Therefore, the Board deems the 
appellant's claim on this issue to have been withdrawn.

III.  Earlier effective date for the award of service 
connection for tinnitus.

The appellant's initial claim for service-connected 
compensation was submitted in December 1958, and the sole 
claim was for service connection for malaria.  In August 
1978, the appellant submitted a claim for service connection 
for hearing loss of his right ear.  A letter from the RO, 
dated in September 1978, notified the appellant that his 
claim for service connection for hearing loss in his right 
ear was denied on the basis that while his service medical 
records reflected treatment for pain in the right ear, there 
were no entries for hearing loss.  He was advised that he 
could apply for his claim to be reopened if he provided 
medical evidence which related any hearing loss with his 
military service.

In his October 1978 response to the September 1978 rating 
decision, the appellant stated, "I am in the process of 
getting proof of my hearing disability.  However, the reason 
for this letter is[that] I would like to know what has 
happened to my request for educational aid for my daughter . 
. . ?"  (emphasis added).  There is no record of the 
appellant having submitted any additional information or 
correspondence with regard to right ear hearing loss within 
one year of the September 1978 decision, or that he disagreed 
with the September 1978 rating decision, which became final.

On February 27, 1992, the appellant's claim for an increased 
rating for his gunshot wound residuals was received.  The 
available documents in the case file reflect VA medical 
examination reports of audiology examinations in July 1992 
and September 1992.  

Generally, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a).  With regard 
to a claim of entitlement to service connection, the 
effective date of an award of benefits will be the day 
following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

The appellant's May 1998 substantive appeal asserts that the 
appellant's initial claim for tinnitus, right ear, was in 
August 1978, but concedes that more than one year elapsed 
before he applied to reopen the claim, because he had no 
additional evidence.  However, the appellant contends that, 
since his claim has been on record with VA since 1978 and his 
condition existed at that time, that justifies an effective 
date of August 1978.  He further asserts that since VA 
finally agreed that his tinnitus is service-connected, his 
effective date should actually be from his discharge from 
military service in 1947.  In essence, he contends that the 
effective date should be the date entitlement arose.  The 
law, however, provides that entitlement alone, that is, 
meeting the service-connection requirements, does not warrant 
payment of the benefit.  Rather, the law is clear that a 
claim must be filed before VA benefits can be paid.  38 
C.F.R. § 3.151.  The effective date is the later of the date 
entitlement arose or the date the claim was received.  In the 
instant case, tinnitus was not medically shown until July 3, 
1992.  Hence, July 3, 1992, is the earliest effective date 
permitted by law.  It is unclear why the RO assigned, as an 
effective date, February 27, 1992, the date a claim for an 
increased rating for the appellant's service-connected 
gunshot wound was received by the RO as the date of the 
appellant's claim for entitlement to service connection for 
tinnitus, but the Board need not answer that question.

The appellant's first claim for any ear disorder was 
submitted in August 1978, and that was a claim for hearing 
loss.  There is no record of any mention of tinnitus until 
1992.  The fact that the appellant may not have known the 
difference between tinnitus and hearing loss should not have 
precluded him from reporting the symptomatology of tinnitus, 
e.g., a ringing in his ear.  

The appellant contended at his March 1999 RO hearing that he 
intended his October 1978 letter to be a notice of 
disagreement.  However, the very language of the letter 
itself negates such a conclusion.  The appellant specifically 
eliminated the September 1978 decision as the topic of his 
letter, and the Board so finds. 

Therefore, the preponderance of the evidence is against the 
award of an effective date prior to February 27, 1992, for 
service connection for tinnitus, and therefore the doctrine 
of reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for hearing loss 
of the right ear is denied.  The appeal of the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is dismissed.  Entitlement to an effective date 
prior to February 27, 1992, for the award of service 
connection for tinnitus is denied.


REMAND

A rating decision dated in October 1996, granted service 
connection for right ear hearing loss, and a noncompensable 
evaluation was assigned, effective February 27, 1992.  By 
correspondence received on October 23, 1996, the appellant 
disagreed with this rating decision.  However, a statement of 
the case has not been issued.  While it is true that the 
appellant has not submitted a timely substantive appeal, the 
Board is obligated to remand this issue to the RO for the 
issuance of a statement of the case and notification of 
appellate rights.  Manlincon v. West, 12 Vet. App. 238 
(1999).   

Thus, the issue of entitlement to an effective date prior to 
February 27, 1992, for entitlement to service connection for 
a hearing loss of the right ear must be remanded to the RO 
for additional action.

The RO shall issue a statement of the 
case with regard to the issue of an 
effective date prior to February 27, 
1992, for the award of service connection 
for hearing loss of the right ear.  If, 
and only if, the appellant completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  38 
U.S.C.A. § 7104 (West 2002).

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


